433 So.2d 1011 (1983)
Alphonso Enrico NAVARRO, Appellant,
v.
The STATE of Florida, Appellee.
No. 82-1731.
District Court of Appeal of Florida, Third District.
June 7, 1983.
Rehearing Denied July 18, 1983.
*1012 S. Skip Taylor, Miami, for appellant.
Jim Smith, Atty. Gen. and William P. Thomas, Asst. Atty. Gen., for appellee.
Before HENDRY, BASKIN and FERGUSON, JJ.
FERGUSON, Judge.
Where the defendant, admittedly knowledgeable about firearms, placed a loaded clip into the magazine of a .45 calibre automatic pistol, pulled back the slide and released it, which action forced a round into the gun's chamber ready for firing, then pulled the trigger of the weapon for the alleged purpose of "test firing" the weapon, the accidental shooting of his girlfriend who was walking in the room (and with whom he had recently argued), constituted an act of culpable negligence which supported a manslaughter conviction. Marasa v. State, 394 So.2d 544 (Fla. 5th DCA), rev. denied, 402 So.2d 613 (Fla. 1981).
Affirmed.